Case 1:20-cv-12819-RMB-KMW Document 1 Filed 09/18/20 Page 1 of 19 PageID: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

 NATHANIEL HUNTER, individually and on
 behalf of those similarly situated,              CIVIL ACTION NO.:
 536 Renaissance Drive
 Pine Hill, NJ 08021
                                                  INDIVIDUAL AND COLLECTIVE
                Plaintiff,                        ACTION FOR UNPAID OVERTIME
                                                  WAGES UNDER FLSA
        v.
                                                  INDIVIDUAL AND CLASS ACTION FOR
 LASMILE LOGISTICS, LLC                           UNPAID OVERTIME WAGES UNDER
 47 Reed Dr S.                                    THE NEW JERSEY WAGE AND HOUR
 Princeton Junction, NJ 08550                     LAW

                Defendants                        INDIVIDUAL AND CLASS ACTION FOR
                                                  UNPAID WAGES UNDER THE NEW
 and                                              JERSEY WAGE PAYMENT LAW

 KALYAN SESHAN                                    INDIVIDUAL AND CLASS ACTION FOR
 c/o LASMILE LOGISTICS, LLC                       UNPAID WAGES UNDER NEW JERSEY
 47 Reed Dr S.                                    COMMON LAW
 Princeton Junction, NJ 08550

                Defendants
                                                  JURY TRIAL DEMANDED


             INDIVIDUAL, COLLECTIVE, AND CLASS ACTION COMPLAINT

       Named Plaintiff Nathaniel Hunter (hereinafter referred to as “Named Plaintiff”),

individually and on behalf of those similarly situated, by and through undersigned counsel, hereby

complains as follows against Defendant Lasmile Logistics, LLC (hereinafter referred to as

“Defendant Lasmile”) and Defendants Kalyan Seshan (hereinafter referred to as “Defendant

Seshan”) (“Defendant Lasmile” and “Defendant Seshan” are hereinafter collectively referred to as

“Defendants”.
Case 1:20-cv-12819-RMB-KMW Document 1 Filed 09/18/20 Page 2 of 19 PageID: 2




                                         INTRODUCTION

       1.      Named Plaintiff has initiated the instant action to redress Defendants’ violations of

the Fair Labor Standards Act (“FLSA”), the New Jersey Wage Payment Law (“NJWPL”), and the

New Jersey Wage and Hour Law (“NJWHL”). Named Plaintiff asserts that Defendants failed to

pay Named Plaintiff and those similarly situated proper overtime compensation as a result of

Defendants’ uniform policy and/or practice of: auto-deducting from hours worked periods of time

for meal breaks not taken but “worked through,” failing to pay for hours worked beyond the

scheduled hours, and failing to pay proper overtime wages by failing to include shift differentials

when determining the regular rate, in violation of the FLSA, the NJWHL, and the NJWPL.

                                 JURISDICTION AND VENUE
       2.      The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       3.      This Court, in accordance with 28 U.S.C. § 1331, has original subject matter

jurisdiction over Named Plaintiff’s federal claims because this civil action arises under laws of the

United States, the FLSA, 29 U.S.C. § 201 et seq.

       4.      This Court has supplemental jurisdiction over related state law claims, because the

claims arise out of the same circumstance and are based upon a common nucleus of operative fact.

       5.      This Court may properly maintain personal jurisdiction over Defendants, because

Defendants’ contacts with this state and this judicial district are sufficient for the exercise of

jurisdiction over Defendants to comply with traditional notions of fair play and substantial justice.

       6.      Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this judicial

district because all of the acts and/or omissions giving rise to the claims set forth herein occurred

in this judicial district and Defendants is deemed to reside where it is subject to personal

jurisdiction, rendering Defendants residents of this judicial district.
Case 1:20-cv-12819-RMB-KMW Document 1 Filed 09/18/20 Page 3 of 19 PageID: 3




                                             PARTIES

       7.      The foregoing paragraphs are incorporated herein as if set forth in full.

       8.      Named Plaintiff is an adult individual with an address as set forth above.

       9.      Defendant Lasmile is a New Jersey company that owns and operates a business at

the address set forth in the caption.

       10.     Defendant Seshan is the owner of Defendant Lasmile, and is also the individual

who makes with regard to payroll within Defendant Lasmile.

       11.     At all times relevant herein, Defendants acted by and through its agents, servants,

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for Defendants.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

       12.     Named Plaintiff brings this action for violations of the FLSA as a collective action

pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of all persons presently and

formerly employed as hourly employees of Defendants who work or worked for Defendants as

“Drivers” and/or in other non-exempt, hourly positions, who are/were subject to Defendants’ pay

practices and policies described herein and who worked for Defendants at any point during period

beginning three years preceding the date that the instant action was initiated through the present

(the members of this putative class are referred to as “Collective Plaintiffs”).

       13.     Named Plaintiff’s claims are typical of the claims of the Collective Plaintiffs,

because Named Plaintiff, like all Collective Plaintiffs, was an employee of Defendants within the

last three years whom Defendants required to work overtime hours and then failed to properly pay

overtime wages as required by the (“FLSA”).
Case 1:20-cv-12819-RMB-KMW Document 1 Filed 09/18/20 Page 4 of 19 PageID: 4




        14.     There are numerous similarly situated current and former employees of Defendants

who were compensated improperly for overtime work in violation of the FLSA and who would

benefit from the issuance of a Court Supervised Notice of the instant lawsuit and the opportunity

to join in the present lawsuit.

        15.     Similarly situated employees are known to Defendants, are readily identifiable by

Defendants, and can be located through Defendants’ records. Therefore, Named Plaintiff should

be permitted to bring this action as a collective action individually and on behalf of those

employees similarly situated, pursuant to the “opt-in” provisions of the FLSA, 29 U.S.C. § 216(b).

                              CLASS ACTION ALLEGATIONS
                         (New Jersey Wage and Hour Law (“NJWHL”)

        16.     The foregoing paragraphs are incorporated herein as if set forth in their entirety.

        17.     Named Plaintiff brings claims asserting violations of the NJWHL as a class action

pursuant to Rule 23 of the Federal Rules of Civil Procedure individually and on behalf of all

persons presently and formerly employed as hourly employees of Defendants who work or worked

for Defendants as “Drivers” and/or in other non-exempt, hourly positions, who are or were subject

to Defendants’ pay practices and policies described herein and who worked for Defendants at any

point during the period beginning six (6) years preceding the date that the instant action was

initiated through the present (the members of this putative class are also referred to as “WHL

Plaintiffs”).

        18.     The class is so numerous that the joinder of all class members is impracticable.

Named Plaintiff does not know the exact size of the class, as such information is in the exclusive

control of Defendants; however, on information and belief, the number of potential class members

is estimated to be at least forty (40) employees.
Case 1:20-cv-12819-RMB-KMW Document 1 Filed 09/18/20 Page 5 of 19 PageID: 5




        19.     Named Plaintiff’s claims are typical of the claims of the WHL Plaintiffs, because

Named Plaintiff, like all WHL Plaintiffs, was an employee of Defendants within the last six years

whom Defendants required to work overtime hours and then failed to properly pay overtime wages

as required by the NJWHL.

        20.     Named Plaintiff will fairly and adequately protect the interests of the putative class

because Named Plaintiff’s interests are coincident with, and not antagonistic to, those of the class.

Named Plaintiff has retained counsel with substantial experience in the prosecution of class claims

involving employee wage disputes.

        21.     Defendants have acted and refused to act on grounds that apply generally to the

class, so that final injunctive relief or corresponding declaratory relief is appropriate respecting the

class as a whole insofar as Defendants have applied consistent unlawful wage policies to the entire

class and have refused to end these policies.

        22.     No difficulties are likely to be encountered in the management of this class action

that would preclude its maintenance as a class action. The class will be easily identifiable from

Defendants’ records.

        23.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Such treatment will allow all similarly situated individuals to

prosecute their common claims in a single forum simultaneously. Prosecution of separate actions

by individual members of the putative class would create the risk of inconsistent or varying

adjudications with respect to individual members of the class that would establish incompatible

standards of conduct for Defendants. Furthermore, the amount at stake for individual putative

class members may not be great enough to enable all of the individual putative class members to

maintain separate actions against Defendants.
Case 1:20-cv-12819-RMB-KMW Document 1 Filed 09/18/20 Page 6 of 19 PageID: 6




        24.     Questions of law and fact that are common to the members of the class predominate

over questions that affect only individual members of the class. Among the questions of law and

fact that are common to the class are: (1) whether WHL Plaintiffs received bona fide,

uninterrupted, 30-minute meal breaks; (2) whether Defendants failed to properly calculate the

regular rate for WHL Plaintiffs; (3) whether Defendants failed to pay WHL Plaintiffs for overtime

hours worked beyond scheduled work hours; and (4) whether Defendants had any good faith basis

to conclude that their failure to pay WHL Plaintiffs at least 1.5 times their regular rate for overtime

hours was legal.

                             CLASS ACTION ALLEGATIONS
                         (New Jersey Wage Payment Law (“NJWPL”)

        25.     The foregoing paragraphs are incorporated herein as if set forth in their entirety.

        26.     Named Plaintiff brings claims asserting violations of the NJWPL as a class action

pursuant to Rule 23 of the Federal Rules of Civil Procedure individually and on behalf of all

persons presently and formerly employed as hourly employees of Defendants who work or worked

for Defendants as “Drivers” and/or in other non-exempt, hourly positions, who are or were subject

to Defendants’ pay practices and policies described herein and who worked for Defendants at any

point during the period beginning six (6) years preceding the date that the instant action was

initiated through the present (the members of this putative class are also referred to as “WPL

Plaintiffs”).

        27.     The class is so numerous that the joinder of all class members is impracticable.

Named Plaintiff does not know the exact size of the class, as such information is in the exclusive

control of Defendants; however, on information and belief, the number of potential class members

is estimated to be at least forty (40) employees.
Case 1:20-cv-12819-RMB-KMW Document 1 Filed 09/18/20 Page 7 of 19 PageID: 7




        28.     Named Plaintiff’s claims are typical of the claims of the WPL Plaintiffs, because

Named Plaintiff, like all WPL Plaintiffs, was an employee of Defendants within the last six years

whom Defendants required to perform work through unpaid meal breaks and outside of scheduled

work hours without compensation.

        29.     Named Plaintiff will fairly and adequately protect the interests of the putative class

because Named Plaintiff’s interests are coincident with, and not antagonistic to, those of the class.

Named Plaintiff has retained counsel with substantial experience in the prosecution of class claims

involving employee wage disputes.

        30.     Defendants have acted and refused to act on grounds that apply generally to the

class, so that final injunctive relief or corresponding declaratory relief is appropriate respecting the

class as a whole insofar as Defendants have applied consistent unlawful wage policies to the entire

class and have refused to end these policies.

        31.     No difficulties are likely to be encountered in the management of this class action

that would preclude its maintenance as a class action. The class will be easily identifiable from

Defendants’ records.

        32.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Such treatment will allow all similarly situated individuals to

prosecute their common claims in a single forum simultaneously. Prosecution of separate actions

by individual members of the putative class would create the risk of inconsistent or varying

adjudications with respect to individual members of the class that would establish incompatible

standards of conduct for Defendants. Furthermore, the amount at stake for individual putative

class members may not be great enough to enable all of the individual putative class members to

maintain separate actions against Defendants.
Case 1:20-cv-12819-RMB-KMW Document 1 Filed 09/18/20 Page 8 of 19 PageID: 8




       33.     Questions of law and fact that are common to the members of the class predominate

over questions that affect only individual members of the class. Among the questions of law and

fact that are common to the class are: (1) whether WPL Plaintiffs worked through unpaid meal

breaks and outside of scheduled work hours without compensation; (2) whether express or implied

contracts existed between Defendants and WPL Plaintiffs regarding compensation for hours

worked; and (3) whether Defendants had any good faith basis to conclude that its failure to pay

WPL Plaintiffs compensation for working through meal breaks and during hours outside their

scheduled work hours was legal.

                               CLASS ACTION ALLEGATIONS
                                 (New Jersey Common Law)

       34.     The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       35.     Named Plaintiff brings claims asserting violations of New Jersey Common Law as

a class action pursuant to Rule 23 of the Federal Rules of Civil Procedure individually and on

behalf of all persons presently and formerly employed as hourly employees of Defendants who

work or worked for Defendants as “Drivers” and/or in other non-exempt, hourly positions, who

are or were subject to Defendants’ pay practices and policies described herein and who worked for

Defendants at any point during the period beginning six (6) years preceding the date that the instant

action was initiated through the present (the members of this putative class are also referred to as

“Common Law Plaintiffs”).

       36.     The class is so numerous that the joinder of all class members is impracticable.

Named Plaintiff does not know the exact size of the class, as such information is in the exclusive

control of Defendants; however, on information and belief, the number of potential class members

is estimated to be at least forty (40) employees.
Case 1:20-cv-12819-RMB-KMW Document 1 Filed 09/18/20 Page 9 of 19 PageID: 9




        37.     Named Plaintiff’s claims are typical of the claims of the Common Law Plaintiffs,

because Named Plaintiff, like all Common Law Plaintiffs, was an employee of Defendants within

the last six years whom Defendants required to perform work through unpaid meal breaks and

outside of scheduled work hours without compensation.

        38.     Named Plaintiff will fairly and adequately protect the interests of the putative class

because Named Plaintiff’s interests are coincident with, and not antagonistic to, those of the class.

Named Plaintiff has retained counsel with substantial experience in the prosecution of class claims

involving employee wage disputes.

        39.     Defendants have acted and refused to act on grounds that apply generally to the

class, so that final injunctive relief or corresponding declaratory relief is appropriate respecting the

class as a whole insofar as Defendants have applied consistent unlawful wage policies to the entire

class and have refused to end these policies.

        40.     No difficulties are likely to be encountered in the management of this class action

that would preclude its maintenance as a class action. The class will be easily identifiable from

Defendants’ records.

        41.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Such treatment will allow all similarly situated individuals to

prosecute their common claims in a single forum simultaneously. Prosecution of separate actions

by individual members of the putative class would create the risk of inconsistent or varying

adjudications with respect to individual members of the class that would establish incompatible

standards of conduct for Defendants. Furthermore, the amount at stake for individual putative

class members may not be great enough to enable all of the individual putative class members to

maintain separate actions against Defendants.
Case 1:20-cv-12819-RMB-KMW Document 1 Filed 09/18/20 Page 10 of 19 PageID: 10




        42.     Questions of law and fact that are common to the members of the class predominate

 over questions that affect only individual members of the class. Among the questions of law and

 fact that are common to the class are: (1) whether Common Law Plaintiffs worked through unpaid

 meal breaks and outside of scheduled work hours without compensation; (2) whether express or

 implied contracts existed between Defendants and Common Law Plaintiffs regarding

 compensation for hours worked; (3) whether Defendants breached its contracts with Common Law

 Plaintiffs; (4) whether Defendants are liable to Common Law Plaintiffs pursuant to quantum

 meruit; and (5) whether Defendants have been unjustly enriched by its failure to pay Common

 Law Plaintiffs for time worked.

                                    FACTUAL BACKGROUND

        43.     The foregoing paragraphs are incorporated herein as if set forth in full.

        44.     Hereinafter, Collective Plaintiffs, WHL Plaintiffs, WPL Plaintiffs, and Common

 Law Plaintiffs are collectively referred to as “Class Plaintiffs.”

        45.     On or around April 22, 2020, Defendants hired Named Plaintiff as a Driver.

        46.     Throughout the course of his employment, Named Plaintiff was assigned to deliver

 packages on behalf of Amazon, Inc. (hereinafter “Amazon”), stored at Amazon’s Belmont, New

 Jersey warehouse.

        47.     Class Plaintiffs were hired by Defendants for the purpose of delivering packages

 on behalf of Amazon.

        48.     Named Plaintiff did not have the authority to hire or fire other employees of

 Defendants during his employment.

        49.     Named Plaintiff did not have the authority to schedule employees of Defendants

 during his employment.
Case 1:20-cv-12819-RMB-KMW Document 1 Filed 09/18/20 Page 11 of 19 PageID: 11




        50.     At all times relevant herein, Defendants considered Named Plaintiff as a non-

 exempt employee entitled to overtime compensation as required by the FLSA and the NJWHL.

        51.     Accordingly, at all times relevant herein Named Plaintiff was a non-exempt

 employee entitled to overtime compensation as required by the FLSA and the NJWHL.

        52.     Class Plaintiffs do/did not have the authority to hire or fire other employees of

 Defendants.

        53.     Class Plaintiffs do/did not have the authority to schedule employees of Defendants.

        54.     At all times relevant herein, Defendants considered Class Plaintiffs as non-exempt

 employees entitled to overtime compensation as required by the FLSA and the NJWHL.

        55.     Accordingly, at all times relevant herein Class Plaintiffs are/were non-exempt

 employees entitled to overtime compensation as required by the FLSA and the NJWHL.

        56.     Named Plaintiff regularly worked for Defendants more than 40 hours per

 workweek.

        57.     Class Plaintiffs regularly worked for Defendants more than 40 hours per workweek.

                          Failure to Pay Wages for All Hours Worked

        58.     The foregoing paragraphs are incorporated herein as if set forth in full.

        59.     While employed with Defendants, Named Plaintiff was scheduled to work from

 8:00 am to 6:30 pm.

        60.     Nonetheless, Named Plaintiff was advised by Defendants that he was required to

 deliver all assigned packages prior to the completion of his workday.

        61.     As a result, Named Plaintiff typically worked from 8:00 am to 8:30 pm due to the

 large amount of packages to be delivered.
Case 1:20-cv-12819-RMB-KMW Document 1 Filed 09/18/20 Page 12 of 19 PageID: 12




          62.   Accordingly, Named Plaintiff typically worked hours beyond his scheduled work

 hours.

          63.   Class Plaintiffs consistently worked/work beyond their scheduled hours due to

 Defendants’ requirement that they deliver all assigned packages and the large amount of packages

 assigned to them for delivery.

          64.   Defendants were/are aware that Named Plaintiff and Class Plaintiffs consistently

 worked/work beyond their scheduled hours and that said hours included/include overtime hours.

          65.   Nonetheless, Defendants refused/refuses to pay Named Plaintiff and Class

 Plaintiffs any compensation for the hours they worked/work beyond their scheduled hours.

          66.   Moreover, each workday, Defendants automatically deducted/deducts a half-hour

 from Named Plaintiff’s and Class Plaintiffs’ pay for an unpaid meal break.

          67.   However, due to the large amount of packages assigned to him for delivery every

 workday, Named Plaintiff rarely, if ever, took a bona-fide, uninterrupted meal break.

          68.   Rather, Named Plaintiff often ate lunch while driving his package delivery route.

          69.   Likewise, due to the large amount of packages assigned to them for delivery every

 workday, Class Plaintiffs rarely, if ever, took a bona-fide, uninterrupted meal break.

          70.   On at least two occasions, Named Plaintiff advised Defendants that he was unable

 to take a bona fide meal break.

          71.   In response thereto, Defendants advised that he would not get paid for “working

 through” lunch in line with Defendants’ above stated policy to pay only for scheduled work hours.

          72.   Defendants knew/knows Class Plaintiffs consistently worked/work through their

 unpaid meal breaks and that said unpaid work time included overtime hours.
Case 1:20-cv-12819-RMB-KMW Document 1 Filed 09/18/20 Page 13 of 19 PageID: 13




          73.   However, Defendants refused to pay Named Plaintiff and Class Plaintiffs

 (hereinafter collectively “Plaintiffs”) for the 30 minutes and/or hours worked beyond their

 scheduled hours, and thus, failed to compensate Plaintiffs for all hours worked, including at least

 one and one-half times their regular rates for hours worked in excess of 40 hours in a workweek.

          74.   Furthermore, Defendants’f failed to pay Plaintiffs at least one and one-half times

 their regular rate for hours worked in excess of 40 hours in a workweek.

                        Failure to Properly Calculate the Overtime Rate

          75.   The foregoing paragraphs are incorporated herein as if set forth in full.

          76.   Named Plaintiff earned a base hourly rate of $16.00.

          77.   In addition to his hourly rate, Named Plaintiff earned a shift differential of $2.00

 per hour for working during certain hours.

          78.   Nonetheless, when calculating his total compensation, Defendants based the

 overtime rate paid to Named Plaintiff on his base rate only, rather than on the regular rate.

          79.   Defendants failed to use a “weighted average,” by not applying all shift differentials

 earned by Named Plaintiff, when determining his regular rate, upon which his overtime rate was

 based.

          80.   Accordingly, Defendants paid Named Plaintiff less than 1.5 times his regular rate

 for hours that Named Plaintiff worked in excess of 40 hours per workweek.

          81.   Collective Plaintiffs and WHL Plaintiffs earn/earned a base hourly rate.

          82.   In addition to a base hourly rate, Defendants pays/paid Collective and WHL

 Plaintiffs additional wages in the form of shift differentials depending on the hours they worked.
Case 1:20-cv-12819-RMB-KMW Document 1 Filed 09/18/20 Page 14 of 19 PageID: 14




        83.     Yet, Defendants fails/failed to use a “weighted average,” by not applying all shift

 differentials earned by Collective Plaintiffs and WHL Plaintiffs, when determining their regular

 rates, upon which their overtime rates are/were based.

        84.     Accordingly, Defendants pays/paid Collective and WHL Plaintiffs less than 1.5

 times their regular rates for hours worked in excess of 40 hours in a workweek.

        85.     Defendants’ conduct regularly injures/injured Class Plaintiffs in this way

 throughout their employment with Defendants.

        86.     Defendants’ practice of not applying all shift differentials to determine the regular

 rate consistently occurred in the vast majority, if not all, pay periods that Named Plaintiff,

 Collective Plaintiffs, and WHL Plaintiffs work/worked, save only the pay periods where they did

 not work overtime hours or earn shift differential wages.

        87.     As a result of Defendants’ aforesaid illegal actions, Plaintiffs have suffered

 damages.

                                          COUNT I
                     Violations of the Fair Labor Standards Act (FLSA)
                      (Failure to Pay Proper Overtime Compensation)
                   (Named Plaintiff and Collective Plaintiffs v. Defendants)

        88.     The foregoing paragraphs are incorporated herein as if set forth in full.

        89.     At all times relevant herein, Defendants was an “employer” within the meaning of

 the FLSA.

        90.     At all times relevant herein, Named Plaintiff and Collective Plaintiffs were/are

 employed with Defendants as “employees” within the meaning of the FLSA.

        91.     At all times relevant herein, Defendants are/were responsible for paying wages to

 Named Plaintiff and Collective Plaintiffs.
Case 1:20-cv-12819-RMB-KMW Document 1 Filed 09/18/20 Page 15 of 19 PageID: 15




        92.      Under the FLSA, an employer must pay an employee at least one and one-half times

 his or her regular rate of pay for each overtime hour worked.

        93.      Defendants failed to pay Named Plaintiff and Collective Plaintiffs at least one and

 one-half times their regular rates due by:

              a. not paying Named Plaintiff and Collective Plaintiffs for all overtime hours worked;

                 and

              b. not including shift differential wages in its calculation of Named Plaintiff’s and

                 Collective Plaintiffs’ regular rates.

        94.      Defendants’ conduct in failing to properly pay Named Plaintiff and Collective

 Plaintiffs is/was willful and is/was not based upon any reasonable interpretation of the law.

        95.      Defendants’ conduct caused Named Plaintiff and Collective Plaintiffs to suffer

 damages.

                                           COUNT II
                          New Jersey Wage and Hour Law (“NJWHL)
                           (Failure to Pay Overtime Compensation)
                       (Named Plaintiff and WHL Plaintiffs v. Defendants)

        96.      The foregoing paragraphs are incorporated herein as if set forth in full.

        97.      At all times relevant herein, Defendants has and continues to be an employer within

 the meaning of the NJWHL.

        98.      At all times relevant herein, Named Plaintiff and WHL Plaintiffs were/are

 employed by Defendants as “employees” within the meaning of the NJWHL.

        99.      At all times relevant herein, Defendants is/was responsible for paying wages to

 Named Plaintiff and WHL Plaintiffs.

        100.     Under the NJWHL, an employer must pay an employee at least one and one-half

 times his or her regular rate for each overtime hour worked.
Case 1:20-cv-12819-RMB-KMW Document 1 Filed 09/18/20 Page 16 of 19 PageID: 16




         101.     Defendants failed to pay Named Plaintiff and WHL Plaintiffs at least one and one-

 half times their regular rates due by:

               a. not paying Named Plaintiff and WHL Plaintiffs for all overtime hours worked; and

               b. not including shift differential wages in its calculation of Named Plaintiff’s and

                  WHL Plaintiffs’ regular rates.

         102.     Defendants’ conduct in failing to properly pay Named Plaintiff and WHL Plaintiffs

 is/was willful and is/was not based upon any reasonable interpretation of the law.

         103.     As a result of Defendants’ unlawful conduct, Named Plaintiff and WHL Plaintiffs

 have suffered damages as set forth herein.



                                           COUNT III
                           New Jersey Wage Payment Law (“NJWPL”)
                                 (Failure to Pay Wages Earned)
                        (Named Plaintiff and WPL Plaintiffs v. Defendants)

         104.     The foregoing paragraphs are incorporated herein as if set forth in full.

         105.     At all times relevant herein, Defendants has and continues to be an employer within

 the meaning of the NJWPL.

         106.     At all times relevant herein, Named Plaintiff and WPL Plaintiffs were/are employed

 with Defendants as “employees” within the meaning of the NJWPL.

         107.     At all times relevant herein, Defendants is/was responsible for paying wages to

 Plaintiffs.

         108.     Under the NJWPL, an employer must pay an employee all wages due and may not

 fail to pay an employee for all hours worked.

         109.     Named Plaintiff and WPL Plaintiffs had an agreement with Defendants obligating

 Defendants to compensate them with their hourly rate for every hour worked.
Case 1:20-cv-12819-RMB-KMW Document 1 Filed 09/18/20 Page 17 of 19 PageID: 17




          110.   Defendants failed to pay Named Plaintiff and WPL Plaintiffs their hourly wages

 for non-overtime hours worked (i.e., hours worked between 1 and 40 hours in a workweek) by

 failing to pay them for working through their unpaid meal breaks or working beyond their

 scheduled hours.

          111.   Defendants’ conduct in failing to properly pay Named Plaintiff and WPL Plaintiffs

 is/was willful and is/was not based upon any reasonable interpretation of the law.

          112.   As a result of Defendants’ unlawful conduct, Named Plaintiff and WPL Plaintiffs

 have suffered damages as set forth herein.

                                         COUNT IV
                           Violations of New Jersey Common Law
                  (Named Plaintiff and Common Law Plaintiffs v. Defendants)
                           Quantum Meruit / Unjust Enrichment

          113.   The foregoing paragraphs are incorporated herein as if set forth in full.

          114.   Defendants failed to pay Named Plaintiff and Common Law Plaintiffs their hourly

 wages for non-overtime hours (i.e., hours worked between 1 and 40 hours in a workweek) by

 failing to pay them for working through their unpaid meal breaks or working beyond their

 scheduled hours.

          115.   Named Plaintiff and Common Law Plaintiffs reasonably expected Defendants to

 compensate them for performing work during their unpaid meal breaks and beyond their scheduled

 hours.

          116.   Defendants recognized the benefits conferred upon it by Named Plaintiff and

 Common Law Plaintiffs performing said work.

          117.   Defendants accepted and retained the benefits under circumstances that would

 render such retention inequitable.
Case 1:20-cv-12819-RMB-KMW Document 1 Filed 09/18/20 Page 18 of 19 PageID: 18




         118.   Defendants has thereby been unjustly enriched and/or Named Plaintiff and

 Common Law Plaintiffs have been damaged.

         WHEREFORE, Named Plaintiff, Collective Plaintiffs, WHL Plaintiffs, WPL Plaintiffs,

 and Common Law Plaintiffs pray that this Court enter an Order providing that:

         A.     Defendants is to be prohibited from continuing to maintain its illegal policy,

 practice or custom in violation of federal and state law;

         B.     Defendants is to compensate, reimburse, and make Named Plaintiff and Class

 Plaintiffs whole for any and all pay and benefits they would have received had it not been for

 Defendants’ illegal actions;

         C.     Named Plaintiff and Collective Plaintiffs are to be awarded liquidated damages

 under the FLSA for Defendants’ illegal actions in an amount equal to their actual damages in this

 case;

         D.     Named Plaintiff and WHL Plaintiffs are to be awarded liquidated damages under

 the NJWHL for Defendants’ illegal actions in an amount equal to 200% of their actual damages in

 this case;

         E.     Named Plaintiff and WPL Plaintiffs are to be awarded liquidated damages under

 the NJWHL for Defendants’ illegal actions in an amount equal to 200% of their actual damages in

 this case;

         F.     Named Plaintiff, Collective Plaintiffs, WHL Plaintiffs, and WPL Plaintiffs are to

 be awarded the costs and expenses of this action and reasonable legal fees as provided under

 applicable law;
Case 1:20-cv-12819-RMB-KMW Document 1 Filed 09/18/20 Page 19 of 19 PageID: 19




        G.      Named Plaintiffs and Common Law Plaintiffs are to be awarded compensatory

 damages, pre-judgment and post-judgment interest at the applicable legal rate due to Defendants’

 breach of the contracts and/or Defendants’ unjust enrichment and/or quantum meruit;

        H.      Named Plaintiff and Class Plaintiffs are to be awarded any and all other equitable

 and legal relief as the Court deems appropriate.

                                                     Respectfully Submitted,

                                                     /s/Manali Arora
                                                     Manali Arora, Esq.
                                                     Matthew D. Miller, Esq
                                                     SWARTZ SWIDLER, LLC
                                                     1101 Kings Highway N., Ste. 402
                                                     Cherry Hill, NJ 08034
                                                     Phone: (856) 685-7420
                                                     Fax: (856) 685-7417
 Dated: September 18, 2020
